DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The applicant respectfully argues that amended claim 1 recites details of a “separation groove” having a concave shape to permit elastic deformation of a base portion in a radial direction. 
The examiner partially agrees with the applicant, as will be explained. The examiner agrees with the applicant in that the separation groove (19, as shown below in annotated fig. 1, in applicant’s arguments dated 10/20/2020, and in fig. 2 of drawings dated 10/20/2020) is different from that of the prior art of Lorraine et. al. (U.S. 5970953). However, the examiner disagrees with the applicant, in that the current wording of claim 1 also reads on fig. 6 of Lorraine (and Col. 3, ln 66-Col. 4, ln 6), which discloses spaced legs 242 and 244 (as shown in fig. 6, and annotated figure 2below) contain a concavely shaped groove which locks the clip onto the fuel injector. Here, the examiner believes that a further, minor amendment which would more clearly describe the differences between these two features within the claim, would be helpful in further distinguishing the claimed features from that present within the prior art.

    PNG
    media_image1.png
    418
    609
    media_image1.png
    Greyscale

Figure 1	Annotated fig. of applicant

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejecteda)(1) as being anticipated by Lorraine et. al. (U.S. 5970953).
Regarding claim 1, Lorraine teaches a clip (210; fig. 5-6; as shown in annotated fig. 2 below) for an injector (212; fig. 5-6; as shown in annotated fig. 2 below), comprising:
a base portion (251; fig. 5-6; as shown in annotated fig. 2 below) configured to tightly abut an upper surface of a connector housing of an injector to elastically support the upper surface of the connector housing of the injector;
a pair of first elastic portions (extending from each side of 233; fig. 5-6; as shown in annotated fig. 2 below) elongated from both side portions of a rear end of the base portion (fig. 5-6; as shown in annotated fig. 2 below) and bending downward (Note the slight downward bend);
a pair of second elastic portions (236; fig. 5-6; as shown in annotated fig. 2 below) formed at both of the first elastic portions and bending upward (Note the slight upward bend); and
a pair of elastic pieces (224, 226; fig. 5-6; as shown in annotated fig. 2 below) elongated from both of the second elastic portions and inclined upward toward a front direction, which is configured to tightly abut a lower surface of an injector cup (injector cup 214; fig. 5-6; as shown in annotated fig. 2 below) of a fuel rail to elastically support the lower surface of the injector cup of the fuel rail
wherein the base portion includes an injector receiving portion into which an upper body of the injector is configured to be inserted (fig. 5-6; as shown in annotated fig. 2 below), and
wherein a separation groove in a concavely recessed shape (Note: spaced legs 242 and 244, as shown in fig. 6, and annotated figure below contain a concavely shaped groove which locks the clip onto the fuel injector as shown in fig. 5-6 and  (note: method of locking here relies on radially elastic deformation of spaced legs 242 and 244 to allow locking of the clip onto the fuel injector as shown in fig. 5-6 and annotated figure below).


    PNG
    media_image2.png
    764
    866
    media_image2.png
    Greyscale

Figure 2	Annotated fig. 5 and 6 of Lorraine

Regarding claim 3, Lorraine teaches the clip for the injector of claim 1, and further teaches wherein a protrusion portion (portion of spaced legs 242 and 244 protrude inwards to allow locking of the clip onto the fuel injector as shown in fig. 5-6 and annotated figure above) is formed at both the inner circumferential surface of the injector receiving portion proximate to an inlet thereof for preventing a separation of the upper body of the injector (fig. 5-6; as shown in annotated fig. 2 above).
Regarding claim 5, Lorraine teaches the clip for the injector of claim 1, and further teaches wherein an upper surface of the base portion (top portion/surface of 251 below 222; fig. 5-6; as shown in annotated fig. 2 above) is configured to support a stopper protrusion formed on an outer circumference of the upper body of the injector (fig. 5-6; as shown in annotated fig. 2 above; also note the protrusion above the slot in the upper body of injector 12 as shown in fig. 7).

Regarding claim 6, Lorraine teaches a clip (210; fig. 5-6; as shown in annotated fig. 2 above) for an injector (212; fig. 5-6; as shown in annotated fig. 2 above), comprising:
a base portion (251; fig. 5-6; as shown in annotated fig. 2 above) configured to tightly abut an upper surface of a connector housing of an injector to elastically support the upper surface of the connector housing of the injector;
a pair of first elastic portions (extending from each side of 233; fig. 5-6; as shown in annotated fig. 2 above) elongated from side portions of a rear end of the base portion (fig. 5-6; as shown in annotated fig. 2 above) and bending downward (Note the slight downward bend);
a pair of second elastic portions (236; fig. 5-6; as shown in annotated fig. 2 above) formed at both of the first elastic portions and bending upward (Note the slight upward bend); and
a pair of elastic pieces (224, 226; fig. 5-6; as shown in annotated fig. 2 above) elongated from both of the second elastic portions and inclined upward toward a 
wherein a tightly contacting portion (note how spaced legs 242 and 244, as shown in fig. 6, and annotated figure above are formed to tightly contact the injector), which is formed to be protruded closer toward the connector housing of the injector than the first elastic portions (as shown in fig. 6, and annotated fig. 2 above) and configured to abut side surfaces of the connector housing, is interposed between the rear end of the base portion and an upper end of the first elastic portions (fig. 5-6; as shown in annotated fig. 2 above).

Regarding claim 11, Lorraine teaches a clip (210; fig. 5-6; as shown in annotated fig. 2 above) for an injector (212; fig. 5-6; as shown in annotated fig. 2 above), comprising:
a base portion (251; fig. 5-6; as shown in annotated fig. 2 above) configured to tightly abut an upper surface of a connector housing of an injector to elastically support the upper surface of the connector housing of the injector;
a pair of first elastic portions (extending from each side of 233; fig. 5-6; as shown in annotated fig. 2 above) elongated from side portions of a rear end of the base portion (fig. 5-6; as shown in annotated fig. 2 above) and bending downward (Note the slight downward bend);
a pair of second elastic portions (236; fig. 5-6; as shown in annotated fig. 2 above) formed at both of the first elastic portions and bending upward (Note the slight upward bend); and
a pair of elastic pieces (224, 226; fig. 5-6; as shown in annotated fig. 2 above) elongated from both of the second elastic portions and inclined upward toward a front direction, which is configured to tightly abut a lower surface of an injector cup (injector cup 214; fig. 5-6; as shown in annotated fig. 2 above) of a fuel rail to elastically support the lower surface of the injector cup of the fuel rail,
wherein a pair of rotation prevention pieces (254; fig. 5-6; as shown in annotated fig. 2 above) are formed to be protruded on front end portions of the base portion, respectively, and configured to receive a stopper portion (tab on 214; as shown in fig. 5-6) formed on the upper surface of the connector housing of the injector between the pair of the rotation prevention pieces to be coupled in a rotational direction thereof (as shown in fig. 5-6).
Regarding claim 12,  Lorraine teaches the clip for the injector of claim 11, and further teaches,
wherein a distance between the pair of the rotation prevention pieces corresponds to a width of the stopper portion (as shown in fig. 5-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lorraine et. al. (U.S. 5970953).
Regarding claim 9, Lorraine teaches a clip (210; fig. 5-6; as shown in annotated fig. 2 above) for an injector (212; fig. 5-6; as shown in annotated fig. 2 above), comprising:
a base portion (251; fig. 5-6; as shown in annotated fig. 2 above) configured to tightly abut an upper surface of a connector housing of an injector to elastically support the upper surface of the connector housing of the injector;
a pair of first elastic portions (extending from each side of 233; fig. 5-6; as shown in annotated fig. 2 above) elongated from  side portions of a rear end of the base portion (fig. 5-6; as shown in annotated fig. 2 above) and bending downward (Note the slight downward bend);
a pair of second elastic portions (236; fig. 5-6; as shown in annotated fig. 2 above) formed at both of the first elastic portions and bending upward (Note the slight upward bend); and
a pair of elastic pieces (224, 226; fig. 5-6; as shown in annotated fig. 2 above) elongated from both of the second elastic portions and inclined upward toward a front direction, which is configured to tightly abut a lower surface of an injector cup (injector cup 214; fig. 5-6; as shown in annotated fig. 2 above) of a fuel rail to elastically support the lower surface of the injector cup of the fuel rail,
wherein an engaging piece (222; fig. 5-6; as shown in annotated fig. 2 above) is formed to be protruded upward from the rear end of the base portion and configured to be inserted into an engaging hole (inside hole portion of 214, in a similar manner as shown in fig. 4; fig. 5-6; as shown in annotated fig. 2 above) of an engaging portion (bottom of 249; fig. 5-6; as shown in annotated fig. 2 above) formed on the injector cup (as shown in fig. 5) of the fuel rail.
However, it is not clear if the embodiment of Lorraine as shown in fig. 5-6 teaches 
wherein a front surface of the engaging piece is configured to be inserted into a seating groove formed on a rear surface of the injector cup to be coupled in a rotational direction thereof (note it does seem that [Col. 3, ln 37-Col. 4, ln 6] suggests that the clip in the second embodiment is inserted into the fuel injector cup, but there is some uncertainty in this regard).
However, it does appear that Lorraine further teaches in an analogous embodiment that 
a front surface (front side of 122 as shown in fig. 3-4) of analogous engaging piece (122) is configured to be inserted into a seating groove (153) formed on a rear surface of an analogous injector cup (114) to be coupled in a rotational direction thereof (note: it’s helpful to read [Col. 3, ln 37-Col. 4, ln 6] in understanding how figs.3-4 and 5-6 are related).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Lorraine, such to incorporate a front surface of analogous engaging piece is configured to be inserted into a seating groove formed on a rear surface of an analogous injector cup to be coupled in a rotational direction thereof, as disclosed by Lorraine in a first embodiment, with the spring clip as disclosed by Lorraine in a second embodiment, as clearly suggested and taught by Lorraine, in order to have the elongated fingers (124, 126, first embodiment; 224, 226, second embodiment) be compressed between the fuel rail cup and the injector body, clamping the injector between legs and fingers with a force towards the head by the compressive load on the finger segments ([Col. 3, ln 55-Col. 4, ln 6]) which thus provides for a secure engagement of the fuel injector to the fuel rail cup.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747